Title: From George Washington to Tench Tilghman, 4 August 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon Augt 4th 1784.

The House Joiner you bought for me has arrived. I like his age, professions, and appearance very well and am obliged to you for procuring him. His Indentures may be sent at any time.
As the Season for working in Mortar will soon be over, and that of intermittants is now approaching, I pray you unless a very good Bricklayer should offer, not to purchase one for me after the 15th of this month.
The Fan from Mr Thos Peters is also arrived, for which be so good as to thank him in my behalf. The handle of it is lost. Whether it did not get on board the Packet, was not delivered by the Master of it, or mislaid at Colo. Fitzgeralds is unknown as the Vessel had returned before I sent up and enquiry could be made.
Enclosed are Bank notes for Ninety dollars, with which please to pay yourself and apply the overplus towards the payment for the Fan had of Mr Peters. As the bill of cost did not accompany it, and my recollection of the price (if I ever heard it) has failed me, I do not know whether this Sum is sufficient for both purposes; if not, the balle shall be paid as soon as it is made known to Dr Sir Yr obedt Servt

Go: Washington

